



January 20, 2017


Francois Locoh-Donou
4915 Cumberland Avenue
Chevy Chase
MD
20815




Re:     Offer of Employment


Dear Francois:


After careful consideration, the Board of Directors of F5 Networks is very
pleased to offer you the position of President and Chief Executive Officer of F5
Networks, Inc. (“F5”, “F5 Networks” or “Company”) pursuant to the terms and
contingencies contained herein. As the global leader in software defined
application delivery, F5 helps organizations seamlessly scale cloud, data
center, telecommunications and software defined networking (SDN) deployments to
successfully deliver applications and services to anyone, anywhere, at any time.
We attribute our success to our creative and dedicated employees and endeavor to
provide them with a work environment that is both professionally and personally
rewarding. We are proud of what F5 has achieved and believe that you will be a
great addition to our executive team as we move forward.


You will report to F5’s Board of Directors. John McAdam or I will be happy to
answer any questions you have about the position, this offer or F5 Networks in
general. This offer and your employment relationship will be subject to the
contingencies outlined below and the execution of the ancillary documents
referenced in this letter. This offer of employment will remain open through
January 20, 2017.


Start Date: April 3, 2017.


Compensation: Your initial base salary will be $750,000 annualized following
your first day of employment, less all applicable withholdings. Pay dates are
the 15th and the last day of the month. Base salary will be reviewed annually.
It is anticipated that upon your employment as CEO, the Board will nominate you
to serve as a Director on the Board of Directors of F5 Networks, Inc. As CEO,
you will not be entitled to separate compensation for your service as a Director
on the Board of Directors of F5.


Executive Incentive Compensation Plan: You will be eligible to receive a cash
incentive bonus of 130% of your base salary ($975,000) per full fiscal year at
target.  The cash incentive bonus is paid quarterly following certification of
achievement of applicable targets set by the Compensation Committee. For fiscal
year 2017, 70% of the cash incentive bonus is based on the Company achieving
target revenue for the quarter, and 30% is based on the Company achieving target
EBITDA (earnings before interest, taxes, depreciation and amortization) for the
applicable quarters. Each such target is determined by the Compensation
Committee. No cash incentive bonus will be paid for results less than 80% of an
applicable target. The cash incentive bonus is paid on a linear basis above 80%
of the targeted goals. Results for both targets must equal or exceed 100% for
the total cash incentive bonus to be paid at 100% or more. Bonus awards are
capped at achievements of 200% above target. Each goal is evaluated individually
and subject to the 80% achievement threshold and the 100% over-achievement
threshold and the 200% cap. The Compensation Committee of the Board of Directors
will establish performance targets for future fiscal years in accordance with
the Company’s standard compensation practices for executive officers.


If you begin employment part way through a quarter on a date which is not the
first business day of the quarter and no later than 1 month prior to the end of
a quarter, then your bonus eligibility for the quarter will be pro-rated on a
daily basis.  Specifically then, if your employment starts in March, June,
September, or December, you will become eligible for the bonus program beginning
on the following quarter. Note: To be eligible for the bonus payment you must be
an active employee or on an approved leave of absence through the end of the
quarter. 


Restricted Stock Units Grant:
Subject to final approval by the Compensation Committee and the Board of
Directors of F5, we also wish to offer you restricted stock awards with a total
value of $12,260,000 which will be converted to restricted stock unit (RSUs)
shares at the time of the grant as outlined below:


RSUs equaling $5,760,000 in value at time of grant are intended as an inducement
award and to make you whole for the approximate value of outstanding awards in
your current position. Subject to your continued employment with F5, RSU’s will
vest over a three-





--------------------------------------------------------------------------------





year period from the date of grant with 33 1/3% vesting one year from the grant
date, and the remaining RSUs vesting in equal quarterly increments over the
following two-year period.


RSUs equaling $1,000,000 in value at the time of grant are intended as a
one-time inducement award as incentive for you to assume the role of CEO of F5
Networks, Inc. Subject to your continued employment with F5, these RSU’s will
vest over a four year period from the date of grant with 25% vesting one year
from the grant date and the remaining RSUs vesting in equal quarterly increments
over the following three-year period.


RSU’s equaling $5,500,000 in value at the time of the grant are intended as
compensation relative to your performance of services as President and CEO of
F5. 50% of these RSUs will be time based grants and the remaining 50% of the
RSUs will be performance based awards which will vest quarterly over a four-year
period. The performance based awards will be subject to the achievement of
performance targets as set by the Compensation Committee.


You will also be eligible for annual equity awards going forward beginning with
the grant cycle for fiscal year 2018. As CEO, all awards are subject to the
review and approval of the F5 Board following recommendation by F5’s
Compensation Committee.


Sign-on Bonus:
F5 Networks will provide you with a lump sum sign-on bonus in the amount of
$800,000. The payment will be made within 120 days following your first day of
employment.


Relocation
F5 Networks will provide you with a lump sum relocation payment in the amount of
$400,000. The payment will be made within 120 days following your first day of
employment. You will be responsible for making all arrangements for your
relocation.


Benefits: F5 Networks will provide you with benefits, including health
insurance, 401k and ESPP, consistent with executive officers. F5 Networks
reserves the right to change these benefits on a prospective basis at any time.
You are permitted to join the Board of a Non-Profit or Public/Private company,
pending pre-clearance of any conflicts and F5 Board approval and pursuant to the
terms of F5’s Corporate Governance Guidelines.


Employment at Will: If you accept our offer and the contingencies and terms
herein are met, your employment with F5 Networks will be “at-will.” This means
your employment is not for any specific period of time and can be terminated by
you at any time for any reason. Likewise, F5 Networks may terminate the
employment relationship at any time, with or without cause or advance notice. In
addition, F5 Networks reserves the right to modify your position or duties to
meet business needs and to use discretion in deciding on appropriate discipline.


Any change to the at-will employment relationship must be by a specific, written
agreement signed by you and an authorized F5 Board member or executive officer
of F5 Networks, Inc. No communication from F5 Networks should be considered a
promise of permanent employment or as an alteration of the at-will nature of
your employment.


Severance: Should F5 terminate your employment other than for “Cause” as that
term is defined in Section 7.6 of the attached Change of Control Agreement (the
“COC Agreement”) or if you terminate your employment for “Good Reason” (as
defined below), F5 will pay you an amount equal to your first year base salary
and executive cash incentive compensation at target as well as, at F5’s
discretion, either the vesting of equity scheduled to vest in the 6 months
following your termination date or the payment of cash equal to the value of
such equity as of the termination date. This payment is contingent upon your
resignation from F5’s Board of Directors, if you are then a current member of
the Board, as well as your compliance with the Non-Compete clause set forth
below, and upon the signing and effectiveness of a general release in a form
reasonably determined by the Company. For purposes herein, “Good Reason” will
mean the occurrence or existence of any of the following events or conditions
without your express written consent:


(i) A material diminution in your annual base salary and/or target bonus
opportunity;
(ii) A material diminution in your authority, duties or responsibilities as
President and Chief Executive Officer;
(iii) A relocation of your principal place of employment to a location more than
50 miles from the Seattle metropolitan area, except for required travel on F5
business to an extent substantially consistent with your duties and
responsibilities; or
(iv) A material breach by the Company of any obligation in this letter agreement
or the COC Agreement provided, however, that termination of such COC Agreement
shall not constitute Good Reason if, prior to termination of such COC Agreement,
F5 provides you with a new COC Agreement that reflects then prevailing market
terms for such agreements, as determined by F5’s Board of Directors and/or the
Compensation Committee of the Board of Directors after consultation with the
independent compensation consulting firm engaged to advise the Compensation
Committee of F5’s Board of Directors





--------------------------------------------------------------------------------





on executive compensation matters. In no event will you be entitled to receive
payment both hereunder and the COC Agreement.


Notwithstanding any provision herein to the contrary, termination of employment
by you will not be for Good Reason unless (A) you notify the Company in writing
of the occurrence or existence of the event or condition which you believe
constitutes Good Reason within ninety (90) days of the occurrence or initial
existence of such event or condition (which notice specifically identifies such
condition), (B) F5 fails to remedy such condition within thirty (30) days after
the date on which it receives such notice (the “Remedial Period”), and (C), if
F5 fails to remedy such event or condition during the Remedial Period, you
actually terminate employment within sixty (60) days after the expiration of the
Remedial Period. If you terminate employment before the expiration of the
Remedial Period or after F5 has, within the Remedial Period, remedied the event
or condition, then your termination of employment will not be considered to be
for Good Reason.


Non-Compete: Should you receive the severance payment described above, then for
a period of one (1) year from the date of the termination of your employment
(“Termination Date”), you agree you will not, anywhere within the Restricted
Area (defined below) or for the benefit of a Competing Business’s (defined
below) operations or sales within the Restricted Area, directly or indirectly,
acting individually or as an officer, director, owner, shareholder, partner,
employee, contractor, agent or otherwise:  (a) provide services, directly or
indirectly, to a business whose products or services are similar to products or
services offered by F5 or are used for similar purposes as F5 products or
services at the time of your termination (such products and services being
“Competing Products and Services” and such business being a “Competing
Business”) and /or (b) own, receive or purchase a financial interest in, make a
loan to, or make a monetary gift in support of, any such Competing Business;
provided, however, that you may own, directly or indirectly, solely as an
investment, securities of any business traded on any national securities
exchange or NASDAQ, provided that you are not a controlling person of, or a
member of a group that controls, such business, and further provided that you do
not, in the aggregate, directly or indirectly, own Two Percent (2%) or more of
any class of securities of such business.  The parties agree that at the time of
signing, F5’s products and services include the provision of application
delivery and security products, software and services. “Restricted Area” will
mean the United States (including state and state-equivalents and county and
county-equivalents within the United States).
 
Classification: This position, as it is currently classified, is exempt from
overtime pay because you are paid for the job and not by the hour.


Contingencies: This offer is subject to F5 Networks’ usual employment policies,
and is contingent on (1) acceptable results on background, credit and reference
checks; (2) completion of the Company’s standard form of D&O Questionnaire and
acceptable clearance of any potential conflicts of interest; (3) compliance with
federal I-9 requirements; and (4) your contemporaneous execution of an Employee
Nondisclosure and Assignment Agreement. This offer and your employment as the
CEO of F5 Networks, Inc. is also contingent upon final resolutions of the Board
of Directors of F5 Networks, Inc. appointing you as CEO.


Ancillary Agreements: F5 Networks will provide you its standard form of Change
of Control and Indemnification Agreements as approved by the Board.
The terms and conditions set forth in this letter, including the other
Agreements referenced herein, constitute the entire agreement between you and F5
Networks relating to this subject matter and supersede all prior or
contemporaneous agreements, understandings, negotiations or representations,
whether oral or written, express or implied, on this subject. The terms of this
letter will be governed by Washington law. This letter may not be modified or
amended except by a specific, written agreement signed by you and an authorized
F5 Board member or executive officer of F5 Networks, Inc. All payments hereunder
are subject to applicable taxes and withholdings.


We hope you find this offer acceptable and look forward to working with you.


Sincerely,


/s/ Al Higginson
 
Date: January 30, 2017
Al Higginson
 
 
 
Chairman of the Board of Directors
 
 
F5 Networks, Inc.
 
 
 
 
 
 
 
 
cc:
John McAdam
Scot Rogers
Ronan O'Loan
 








--------------------------------------------------------------------------------





Acceptance and Acknowledgment


I accept the offer of employment on the terms and contingencies outlined in this
letter to me from F5 Networks dated January 16, 2017, and acknowledge and agree
that there are no other oral or implied understandings regarding my employment
by F5 Networks. I understand and agree that my employment with F5 Networks would
be at-will.




/s/ Francois Locoh-Donou
 
January 20, 2017
Signature
 
Date






